Exhibit 10.6

 

Employment Agreement Addendum I

Addendum to agreement dated September 10, 2018

 

This first addendum to the employment agreement (the “Addendum”) is made this
10th day of March 2020, by and between OptimizeRx, Corporation (the “Company”),
a Nevada Company, and Miriam Paramore (the “Executive”).

 

Base Salary: The Executive will receive a base salary at the annualized rate of
$275,000.00 (“Base Salary”), which will be paid in accordance with normal
Company payroll practices and subject to the usual and applicable required
withholding(s).

 

Effective Date: January 1, 2020

 

Acknowledgment:

 

Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.

 

OptimizeRx, Corporation   Miriam Paramore       By: William Febbo   By: Miriam
Paramore Its: Chief Executive Officer   Date:  March 10, 2020 Date:  March 10,
2020      

 